DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Application Status
Claim 1-14 are under examination. 
Claim 1-14 are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lanter et al. (US 5,120,565) and in view of Baumer et al. (US 2005/0220979 A1) and Glickman (US 4, 081,230) as evidenced by Ref. U and Ref. V.
Regarding claims 1, 2 and 6, Lanter discloses a method of making (‘565, col. 5, ln. 60-67 - col. 6, ln. 1-47) an extruded nugget (protein extrudate) ('565, Abstract, col. 10, claim 1) comprising protein ('565, col. 3, ln. 46-52; col. 10, claims 2 and 5). Lanter discloses the extruded nugget (protein extrudate) with a dense amorphous structure (‘565, col. 7, ln. 41-44; col 8, ln. 33-36).
Lanter discloses the method comprising mixing protein ('565, col. 4 ln. 15-16) and stream ('565, col. 4, ln. 37), wherein the stream is considered water in an extruder to produce a mixture (‘565, col. 4, ln. 20-24).  The method comprising an exposure to pressure in the extruder ('565, col. 4, ln. 45-50) in excess of 30 psig ('565, col. 4, ln. 15-26) which corresponds to excess of 30 psi, and which overlaps the cited range of at least about 200 psi.  Lanter's discloses similar materials and in a like manner, mixing and pressure steps as claimed, it would therefore be expected that that mixture form a pressurized mixture. Lanter discloses the method comprising a heating step in excess of about 100°C, which overlaps the cited range of at least 80°C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Lanter discloses the mixture which expands upon leaving the extruder ('565, col. 6, ln. 24-30) through a die and sliced into a form of a nugget (expanded extrudate). Lanter discloses the expanded product is sliced upon ejection from the die into nuggets (‘565, col 8, ln. 36-37). With respect to the recitation of "...cutting...using cutting blades...” (claim 15, lines 7-8); it was well known in the art of food application slicing and cutting is performed with cutting blades; hence it would have been obvious to one of ordinary skill in the art to be motivated to use conventional cutting blades in Lanter's slicing step of the expanded product since cutting blades are well known in the art to slice materials, including food products with conventional cutting blades.  Additionally it is noted, Applicant is referred to MPEP 2144.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958); The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. The apparatus does not necessarily make a difference to the method.  For example if heating on the stove was claimed and the reference taught heating by a microwave it could be stated that both the instant claims and the prior art teach of heating and the apparatus used to heat would not materially affect the process as both apparatus were known and provided heating.  To use one known apparatus or another to accomplish the same process would have been obvious to one of ordinary skill in the art.  
With respect to the limitation of “…cutting blades are at a distance from a face of the extruder die of between about 0.2 mm to about 10 mm thereby producing an amorphous protein extrudate having a non-uniform internal and external structure and a network of internal voids of varying shapes and sizes…” as cited in claim 1; and “...about 0.5 mm to about 3 mm..." as cited in claim 2, Lanter is silent on this limitation. However, Glickman teaches a method of cutting an extrudate (‘230, col.1, ln. 60-63) with an extrudate cutting device to an extruder 1 ('230, col. 2, ln.  33-35). Glickman teaches best cutting effect of the extrudate with a cutting means from about 0.1 to about 0.5 inch (2.54 mm to 12.7 mm) from the face of die ('230, col. 3, ln. 3-5). Glickman's range of about 0.1 to about 0.5 inch (2.54 mm to 12.7 mm) between the cutting means from the face die, overlaps the cited range in claim 1 and 2. Lanter and Glickman are of the same field of endeavor of cutting an extrudate with cutting means from extruder die. It would have been obvious to one of ordinary skill in the art to be motivated to use Glickman's distance range of cutting means from face die of the extruder in Lanter's method because Glickman teaches cutting extrudate into small sections to reduce unacceptable finished product (‘230, col. 2, ln. 1-4). 
Additionally, Lanter teaches the method comprising a drying step to reduce the water content of about 8% wt. (‘565, col. 6, ln. 40-43) which is in range with cited range of about 1% to about 10% wt.  Modified Lanter teaches similar material in same manner as recited, therefore it is expected Lanter's extruded nugget (protein extrudate) with the dense amorphous structure comprising non-uniform internal and external structure and a network of internal voids of varying shapes and sizes as cited, absence a showing of evidence or clear and convincing argument to the contrary. 
With respect to the limitation of “...a density from about 0.02 g/cm3 to 0.35 g/cm3...", Lanter discloses the extruded nugget (protein extrudate) with a density of between about 35 lbs to about 50 lbs per bushel (‘565, col. 5, ln. 7-9) which corresponds to a density range of between about 0.45 g/cm3 to about 0.64 g/cm3. Lanter does not discloses the cited range. However, Baumer et al. (Baumer) discloses a protein extrudate comprising unhydrolyzed soy protein and hydrolyzed soy proteins (‘979, [0009], [0044], and [0045]) and starch (‘979, [0091]). Baumer discloses a protein extrude having a density from about 0.02 g/cm3 to about 0.5 g/cm3 (‘979, [0011]), which overlaps the cited range of about 0.02 g/cm3 to 0.35 g/cm3.  
  Baumer and Lanter are of the same endeavor of protein extrudate composition.  It would have been obvious to one of ordinary skill in the art to be motivated to use Baumer’s density from about 0.02 g/cm3 to about 0.5 g/cm3 (‘979, [0011])in Lanter’s extruded nugget (protein extrudate) because Baumer teaches a extrudate and generally contributes stability to the blend of soy proteins ('979, [0041]) with acceptable crisp texture and density (‘969, [0006]; [0011]).
Lanter discloses the extruded nugget (protein extrudate) comprising a ratio of protein to starch is about 1:1 ('565, col. 3, ln. 49-52) wherein a protein and starch ingredient is between about 80% and about 60% of the total composition of the extruded nugget (protein extrudate) on a dry weight basis (‘565, col. 3, ln. 52-54). Lanter’s protein amount in the extruded nugget (protein extrudate) is in a range of between about 40% to about 30% wt. on a dry weight basis, which overlaps the cited range of about 10% to about 90% by weight. 
With respect to the limitation “…wherein the protein extrudate has external and internal structure and wherein the external and internal structure are non-uniform…”, it is noted the term “uniform” as defined by the dictionary as having always the same form, manner or degree (Ref. V). Additionally, it is noted the term "amorphous" as defined by the dictionary as lacking definite form, having no specific shape, formless, having no pattern or structure (Ref. U). Lanter clearly teaches the extruded nugget (protein extrudate) with the dense amorphous structure (‘565, col. 7, ln. 41-44; col 8, ln. 33-36), hence modified Lanter’s amorphous structure having no structure encompass the limitation of the external and internal structure are non-uniform, i.e. no same form, manner or degree as claimed.
With respect to claim 6, modified Lanter uses like materials in a like manner as claimed in claim 1; it would therefore be expected that modified Lanter’s extruded nugget (protein extrudate) will have the same characteristics claimed, particularly a hardness from about 1,000 grams to about 50,000 grams as recited. 
Regarding claim 3, modified Lanter discloses the protein ('565, col. 3, ln. 39-52; col. 10, claims 2 and 5) comprising meat meal and poultry meal (meat proteins). 
Regarding claim 4, 5 and 7, modified Lanter discloses the protein ('565, col. 3, ln. 39-52; col. 10, claims 2 and 5) comprising oil seed meals, soybean meal (‘565, col. 5, Example 1), and soybean flour (soy protein) (‘565, col. 8, Example 5). With respect to claim 7, Baumer teaches a weight ratio of hydrolyzed to unhydrolyzed soy isolates is approximately  4:1 (‘979, [0124]) which overlaps the cited range. 
Regarding claim 8, modified Lanter discloses the protein ('565, col. 3, ln. 39-42; col. 10, claims 2 and 5) comprising soybean hulls, wherein the soybeans hulls contains fiber. 
Regarding claim 11, modified Lanter discloses the extruded nugget (protein extrudate) comprising starch (‘565, col. 2, ln,. 41-48). 
Regarding claim 9, modified Lanter discloses additives in the extruded nugget. Lanter does not discloses dicalcium phosphate as cited in claim 9, however, it would have been obvious to one of ordinary skill in the art to use known additives such as dicalcium phosphate in modified Lanter’s method to provide the desired minerals in the extruded nugget. 
Regarding claim 10, modified Lanter discloses additives in the extruded nugget. Lanter does not discloses lecithin as cited in claim 10. However, Baumer teaches additives including soy lecithin (‘979, [0149]) in one embodiment. 
Regarding claim 12, 13 and 14, modified Lanter discloses the extruded nugget (protein extrudate) used as a food supplement in finished feed product (meat extruders) (‘565, col. 5, ln. 39-53). The claims are product by process limitations; wherein attention is directed to MPEP 2113
I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS 

"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792